— Appeal from a decision of the Unemployment Insurance Appeal Board, dated November 6, 1941, determining that the appellant is not entitled to a refund of unemployment insurance taxes paid during the year 1936 to and including the month of September, 1940, in the amount of $614.22. The decision hinges upon the determination as to whether or nob certain persons who solicited advertising for the appellant were employees. Appellant is engaged in the business of publishing church bulletins. It has twelve solicitors who are recommended by the pastors of the churches. These solicitors work in their own manner, on their own time, and are not subject to any control or direction whatsoever by the alleged employer. They receive only a commission for advertising contracts negotiated. They have no drawing accounts and can and do solicit for other publications. There is no contract of employment. The referee found that the alleged employer maintained no direction or control over the solicitors’ time and method of work. Decision and determination of the Division of Placement and Unemployment Insurance, the referee, and the Unemployment Insurance Appeal Board reversed, and claim for refund granted. Hill, P. J., Crapser, Bliss, Sehenek and Foster, JJ., concur.